DETAILED ACTION
This communication is responsive to Application No. #16/641428 filed on February 24, 2020. Claims 1-8, 11, and 13-17 are subject to examination.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 15 are objected to because of the following informalities:  
Regarding claims 2 and 15, for legibility, change the limitation “and information indicating a flight date/time” to read “and information indicating a flight date and time” (emphases added).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “an operation information acquisition part … configured to” in claim 11.
“an authentication part … configured to” in claim 16.
“an output part … configured to” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
For claims 11 and 16-17, ¶ [0049]:  “Fig. 4 shows the configuration of the operation management device 3 according to the first embodiment. The operation management device 3 includes a communication part 31, a storage 32, and a controller 33.”  Additionally, ¶ [0052] describes the structure associated the controller 33, which is a CPU, used to implement the functions of the operation information acquisition part, the authentication part, and the output part:  “the controller 33 is configured of a CPU. The controller 33 executes operation management programs stored on the storage 32 to achieve the functions of the application information acquisition part 331, the operation authentication part 333, and the output part 334.”  Also, structure associated with storage 32 is recited in ¶ [0051]: “The storage 32 is configured of storage media including a ROM, a RAM, and the like”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5 and 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the claim recites the limitation, “a management apparatus managed by a common carrier providing a service using the mobile telephone line” (emphasis added).  It is unclear if this “service” is intended to be different than “a service” recited earlier in independent claim 1.  For purposes of examination, the Examiner has interpreted the limitation to read, “a management apparatus managed by a common carrier providing the service using the mobile telephone line” (emphasis added).

Regarding claim 7, the claim recites the limitation, “the communication terminal acquires the position information from the flight device, which precludes a communication part configured to make a communication over the mobile telephone line, over the wireless communication line” (emphasis added).  It is unclear how the emphasized limitation above is applicable to the rest of the claim.  For purposes of examination, the Examiner has interpreted the limitation to read, “the communication terminal acquires the position information from the flight device, over the wireless communication line”.

Regarding claim 8, the claim recites the limitation, “from each of the plurality of flight devices in connection with the subscriber identification information, and wherein, in the step of acquiring the flight-device identification information, the operation management device acquires the flight-device identification information for each of the plurality of flight devices in connection with the subscriber identification information” (emphases added).  It is unclear if the subscriber identification information and flight-device information are unique among the plurality of flight devices.  For purposes of examination, the Examiner has interpreted that the subscriber identification information is unique to a user of the plurality of flight devices, and each of the plurality of flight devices has a unique flight-device identification information (emphases added).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US Patent Application Publication, 2020/0205211, hereinafter, “Hong ‘211”) in view of Hong et.al. (Korean Patent Application Publication, KR20170045638, hereinafter, “Hong ‘638”).
Regarding claim 1, Hong ‘211 teaches:
An operation management method comprising:
acquiring, by an operation management device, subscriber identification information to identify a subscriber joining a service using a mobile telephone line (Hong ‘211: the UAV [unmanned aerial vehicle] may accept service provided by a cellular network [i.e., claimed mobile telephone line]. When the UAV needs to access the cellular network, it may send the attach request to the MME [Mobility Management Entity; i.e., claimed operation management device] to enable the MME to verify an identity of a user using the UAV [i.e., claimed subscriber] ... the MME may verify the identity of the user using the UAV [i.e., claimed subscriber identification information]. For example, verification is performed according to an international Mobile Subscriber Identification Number (IMSI) of the UAV.  Fig. 1 and ¶ [0039, 0041]) from a communication terminal over the mobile telephone line (Hong ‘211: The IMSI is a label distinguishing the user of the UAV [i.e., claimed subscriber identification information], is stored in a Subscriber Identity Module (SIM) card and is valid information configured to distinguish the user of the UAV [the Examiner interprets that the SIM card is part of a mobile device or a UAV access device (i.e., communication terminal) used by the user using the UAV; e.g., UAV access device 1800 in Fig. 18, and can communicate over the mobile telephone network; i.e.,  ¶ [0187]: The device 1800 may access a communication-standard-based wireless network, such as ... a 4th-Generation (4G) or 5th-Generation (5G) network].  Fig. 1 and ¶ [0041]);
the communication terminal acquires from the flight device over a wireless communication line different from the mobile telephone line (Hong ‘211: The communication component 1808 is configured to facilitate wired or wireless communication between the device 1800 [i.e., communication terminal] and another device [i.e., flight device]. The device 1800 may access a communication-standard-based wireless network, such as a Wireless Fidelity (WiFi) network ... the communication component 1808 may be implemented based on ... a Bluetooth (BT) technology [i.e., communication technology other than a mobile telephone line].  Fig. 18 and ¶ [0187]).
Although Hong ‘211 teaches an UAV access device accepting a service provided by a cellular network, Hong ‘211 does not explicitly teach:
acquiring, by the operation management device, position information representing a position of a flight device, which the communication terminal acquires from the flight device during its flight of the flight device over a wireless communication line different from the mobile telephone line, from the communication terminal over the mobile telephone line; and
acquiring, by the operation management device, flight-device identification information to identify the flight device from the communication terminal over the mobile telephone line. 
However, in the same field of endeavor, Hong ‘638 teaches:
acquiring, by the operation management device, position information representing a position of a flight device, which the communication terminal acquires from the flight device during its flight of the flight device (Hong ‘638: The UAV control system [i.e., communication terminal] may further include a flight information providing module that transmits flight information including flight altitude restrictions at the location when the UAV starts flying [i.e., flight device] to a mobile terminal [i.e., operation management device] of the owner of the UAV identification device.  ¶ [0006]), from the communication terminal over the mobile telephone line (Hong ‘638: The UAV identification device 200 and the UAV control system 100 are connected by a mobile communication network such as LTE to perform wireless communication and transmit and receive various control messages.  ¶ [0020]); and
acquiring, by the operation management device, flight-device identification information to identify the flight device from the communication terminal over the mobile telephone line (Hong ‘638: The unmanned aerial vehicle (UAV) identification device 200 is attached to the UAV 300 [i.e., flight device] that is controlled by the UAV remote control device 310 so that the UAV control system 100 [i.e., communication terminal]  identifies the UAV ...  the UAV identification device 200 attached to the UAV 300 at the time when the flight of the UAV starts includes the identification code of the UAV identification device 200 and the current location information of the UAV, the flight of the UAV 300 . A start notification message is transmitted to the UAV control system 100 (S203). The UAV control system 100 [i.e., communication terminal] that has received the flight start report message of the UAV identification device 200 transmits flight information including flight altitude restrictions at the location of the UAV 300 at the start of flight, the UAV identification device (200) It is transmitted to the mobile terminal 20 [i.e., operation management device] of the owner (S204).  Fig. 1, 2 and ¶ [0020, 0023]).
Hong ‘211 to include the features as taught by Hong ‘638 above in order to enable users to use UAVs safely and usefully. (Hong ‘638, ¶ [0004]).

Regarding claim 7, Hong ‘211-Hong ‘638 discloses on the features with respect to claim 1 as outlined above.
Hong ‘211 further teaches:
wherein, when acquiring the position information, the communication terminal acquires the position information from the flight device, which precludes a communication part configured to make a communication over the mobile telephone line, over the wireless communication line (Hong ‘211: The communication component 1808 is configured to facilitate wired or wireless communication between the device 1800 [i.e., communication terminal] and another device [i.e., flight device]. The device 1800 may access a communication-standard-based wireless network, such as a Wireless Fidelity (WiFi) network ... the communication component 1808 may be implemented based on ... a Bluetooth (BT) technology [i.e., communication technology other than a mobile telephone line].  Fig. 18 and ¶ [0187]).
Hong ‘638 further teaches:
and wherein the operation management device acquires the position information from the communication terminal (Hong ‘638: The UAV control system [i.e., communication terminal] may further include a flight information providing module that transmits flight information including flight altitude restrictions at the location when the UAV starts flying [i.e., flight device] to a mobile terminal [i.e., operation management device] of the owner of the UAV identification device.  ¶ [0006]) over the mobile telephone line (Hong ‘638: The UAV identification device 200 and the UAV control system 100 are connected by a mobile communication network such as LTE to perform wireless communication and transmit and receive various control messages.  ¶ [0020]).
The rationale and motivation for adding this teaching of Hong ‘638 is the same as the rationale and motivation for Claim 1.  

Regarding claim 11, Hong ‘211 teaches:
An operation management device comprising an operation information acquisition part configured to acquire subscriber identification information to identify a subscriber joining a service using a mobile telephone line (Hong ‘211: the UAV [unmanned aerial vehicle] may accept service provided by a cellular network [i.e., claimed mobile telephone line]. When the UAV needs to access the cellular network, it may send the attach request to the MME [Mobility Management Entity; i.e., claimed operation management device] to enable the MME to verify an identity of a user using the UAV [i.e., claimed subscriber] ... the MME may verify the identity of the user using the UAV [i.e., claimed subscriber identification information]. For example, verification is performed according to an international Mobile Subscriber Identification Number (IMSI) of the UAV.  Fig. 1 and ¶ [0039, 0041]) from a communication terminal over the mobile telephone line (Hong ‘211: The IMSI is a label distinguishing the user of the UAV [i.e., claimed subscriber identification information], is stored in a Subscriber Identity Module (SIM) card and is valid information configured to distinguish the user of the UAV [the Examiner interprets that the SIM card is part of a mobile device or a UAV access device (i.e., communication terminal) used by the user using the UAV; e.g., UAV access device 1800 in Fig. 18, and can communicate over the mobile telephone network; i.e.,  ¶ [0187]: The device 1800 may access a communication-standard-based wireless network, such as ... a 4th-Generation (4G) or 5th-Generation (5G) network].  Fig. 1 and ¶ [0041].  Fig. 1 and ¶ [0041]),
the communication terminal acquires from a flight device over a wireless communication line different from the mobile telephone line (Hong ‘211: The communication component 1808 is configured to facilitate wired or wireless communication between the device 1800 [i.e., communication terminal] and another device [i.e., flight device]. The device 1800 may access a communication-standard-based wireless network, such as a Wireless Fidelity (WiFi) network ... the communication component 1808 may be implemented based on ... a Bluetooth (BT) technology [i.e., communication technology other than a mobile telephone line].  Fig. 18 and ¶ [0187]).
Although Hong ‘211 teaches an UAV access device accepting a service provided by a cellular network, Hong ‘211 does not explicitly teach:
to acquire position information representing a position of a flight device, which the communication terminal acquires from a flight device during its flight over a wireless communication line different from the mobile telephone line, from the communication terminal over the mobile telephone line, and to acquire flight-device identification information to identify the flight device from the communication terminal over the mobile telephone line. 
However, in the same field of endeavor, Hong ‘638 teaches:
to acquire position information representing a position of a flight device, which the communication terminal acquires from a flight device during its flight (Hong ‘638: The UAV control system [i.e., communication terminal] may further include a flight information providing module that transmits flight information including flight altitude restrictions at the location when the UAV starts flying [i.e., flight device] to a mobile terminal [i.e., operation management device] of the owner of the UAV identification device.  ¶ [0006]), from the communication terminal over the mobile telephone line (Hong ‘638: The UAV identification device 200 and the UAV control system 100 are connected by a mobile communication network such as LTE to perform wireless communication and transmit and receive various control messages.  ¶ [0020]), and to acquire flight-device identification information to identify the flight device from the communication terminal over the mobile telephone line (Hong ‘638: Hong ‘638: The unmanned aerial vehicle (UAV) identification device 200 is attached to the UAV 300 [i.e., flight device] that is controlled by the UAV remote control device 310 so that the UAV control system 100 [i.e., communication terminal]  identifies the UAV ...  the UAV identification device 200 attached to the UAV 300 at the time when the flight of the UAV starts includes the identification code of the UAV identification device 200 and the current location information of the UAV, the flight of the UAV 300 . A start notification message is transmitted to the UAV control system 100 (S203). The UAV control system 100 [i.e., communication terminal] that has received the flight start report message of the UAV identification device 200 transmits flight information including flight altitude restrictions at the location of the UAV 300 at the start of flight, the UAV identification device (200) It is transmitted to the mobile terminal 20 [i.e., operation management device] of the owner (S204).  Fig. 1, 2 and ¶ [0020, 0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong ‘211 to include the features as taught by Hong ‘638 above in order to enable users to use UAVs safely and usefully. (Hong ‘638, ¶ [0004]).

Regarding claim 13, Hong ‘211-Hong ‘638 discloses on the features with respect to claim 1 as outlined above.
Hong ‘211 further teaches:
wherein the wireless communication line uses Wi-Fi or Bluetooth (Hong ‘211: The communication component 1808 is configured to facilitate wired or wireless communication between the device 1800 and another device. The device 1800 may access a communication-standard-based wireless network, such as a Wireless Fidelity (WiFi) network ... the communication component 1808 may be implemented based on ... a Bluetooth (BT) technology.  Fig. 18 and ¶ [0187]).

Claims 2-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hong ‘211-Hong ‘638 in view of Suzuki et.al. (US Patent Application Publication, 2018/0141676, hereinafter, “Suzuki”).
Regarding claim 2, Hong ‘211-Hong ‘638 discloses on the features with respect to claim 1 as outlined above.
Hong ‘211-Hong ‘638 does not explicitly teach:
storing, by the operation management device, flight application information representing a flight application of the flight device on a storage before acquiring the subscriber identification information, the position information, and the flight-device identification information from the communication terminal, wherein the flight application information includes the subscriber information, the flight-device identification information, and information indicating a flight date/time and a flight area of the flight device. 
However, in the same field of endeavor, Suzuki teaches:
storing, by the operation management device, flight application information representing a flight application of the flight device on a storage before acquiring the subscriber identification information (Suzuki: The management server 11 [i.e., operation management device] includes ... a route information storage unit 31 which stores the registered route information [i.e., flight application information] where an autonomous flight schedule [i.e., flight application] has been registered in association with the identification information about the operator [i.e., subscriber identification information].  Fig. 3 and ¶ [0044]), the position information, and the flight-device identification information from the communication terminal, wherein the flight application information includes the subscriber information, the flight-device identification information, and information indicating a flight date/time and a flight area of the flight device (Suzuki: The route information has information regarding an autonomous flight, for example, a date and time when the autonomous flight is to be performed, a flight altitude at the time of flight, a starting point, a target point, and a relay point from the starting point to the target point.  Fig. 3 and ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong ‘211-Hong ‘638 to include the features as taught by Suzuki above in order to perform control as to whether to enable or disable a flight of a flying object based on authentication. (Suzuki, ¶ [0001]).

Regarding claim 3, Hong ‘211-Hong ‘638-Suzuki discloses on the features with respect to claim 2 as outlined above.
Suzuki further teaches:
making an authentication, by the operation management device, as to whether or not the subscriber identification information, the position information, and the flight-device identification information acquired from the communication terminal comply with the flight application information stored on the storage (Suzuki: The authentication accepting means 32 accepts the input identification information from the safety management device 2, and forwards the information to the route authentication means 33. Based on the input identification information, the route authentication means 33 derives the registered route information [i.e., stored flight application information] from the route information storage unit 31 to perform a route authentication process (enabled/disabled authentication) for an autonomous flight.  Fig. 3 and ¶ [0050]).
The rationale and motivation for adding this teaching of Suzuki is the same as the rationale and motivation for Claim 2.  

Regarding claim 4, Hong ‘211-Hong ‘638-Suzuki discloses on the features with respect to claim 3 as outlined above.
Suzuki further teaches:
transmitting, by the operation management device, permit information to permit the flight of the flight device due to a success of authentication to the flight device (Suzuki: the identification information about the operator is read from the authentication device 10 by the portable terminal including an IC and an IC reader for non-contact communication, and an application for flight permission for the flying object 1 is made from this portable terminal to the authentication server 11. Thus, the identification information about the operator and flight permission information (the result of flight enabled/disabled authentication) can be acquired in association with each other. These identification information and permission information can be inputted from the IC of the portable terminal or the like via the authentication accepting means 22. This allows control over the flight enabled/disabled state of the flying object 1 to be performed with two-step authentication by using the identification information about the operator and the flight permission information.  Figs. 1, 3 and ¶ [0043]).
 Suzuki is the same as the rationale and motivation for Claim 2.  

Regarding claim 5, Hong ‘211-Hong ‘638 discloses on the features with respect to claim 1 as outlined above.
Hong ‘211-Hong ‘638 does not explicitly teach:
transmitting, by the operation management device, the subscriber identification information acquired from the communication terminal to a management apparatus managed by a common carrier providing a service using the mobile telephone line; and 
acquiring, by the operation management device, information relating to the subscriber having the subscriber identification information from the management apparatus. 
However, in the same field of endeavor, Suzuki teaches:
transmitting, by the operation management device, the subscriber identification information acquired from the communication terminal to a management apparatus managed by a common carrier providing a service using the mobile telephone line (Suzuki: the identification information about the operator is read from the authentication device 10 by the portable terminal including an IC and an IC reader for non-contact communication, and an application for flight permission for the flying object 1 is made from this portable terminal to the authentication server 11 [i.e., management apparatus].  Figs. 1, 3 and ¶ [0043]); and 
acquiring, by the operation management device, information relating to the subscriber having the subscriber identification information from the management apparatus (Suzuki: Thus, the identification information about the operator and flight permission information (the result of flight enabled/disabled authentication) can be acquired in association with each other. These identification information and permission information can be inputted from the IC of the portable terminal or the like via the authentication accepting means 22.  Figs. 1, 3 and ¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong ‘211-Hong ‘638 to include the features as taught by Suzuki above in order to perform control as to whether to enable or disable a flight of a flying object based on authentication. (Suzuki, ¶ [0001]).

Regarding claim 15, Hong ‘211-Hong ‘638 discloses on the features with respect to claim 11 as outlined above.
Hong ‘211-Hong ‘638 does not explicitly teach:
further comprising a storage configured to store flight application information representing a flight application of the flight device before the operation information acquisition part acquires the subscriber identification information, the position information, and the flight-device identification information from the communication terminal, wherein the flight application information includes the subscriber information, the flight-device identification information, and information indicating a flight date/time and a flight area of the flight device. 
However, in the same field of endeavor, Suzuki teaches:
further comprising a storage configured to store flight application information representing a flight application of the flight device before the operation information acquisition part acquires the subscriber identification information (Suzuki: The management server 11 [i.e., operation management device] includes ... a route information storage unit 31 which stores the registered route information [i.e., flight application information] where an autonomous flight schedule [i.e., flight application] has been registered in association with the identification information about the operator [i.e., subscriber identification information].  Fig. 3 and ¶ [0044]), the position information, and the flight-device identification information from the communication terminal, wherein the flight application information includes the subscriber information, the flight-device identification information, and information indicating a flight date/time and a flight area of the flight device (Suzuki: The route information has information regarding an autonomous flight, for example, a date and time when the autonomous flight is to be performed, a flight altitude at the time of flight, a starting point, a target point, and a relay point from the starting point to the target point.  Fig. 3 and ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong ‘211-Hong ‘638 to include the features as taught by Suzuki above in order to perform control as to whether to enable or disable a flight of a flying object based on authentication. (Suzuki, ¶ [0001]).

Regarding claim 16, Hong ‘211-Hong ‘638-Suzuki discloses on the features with respect to claim 15 as outlined above.
Suzuki further teaches:
further comprising an authentication part configured to make an authentication as to whether or not the subscriber identification information, the position information, and the flight-device identification information acquired from the communication terminal comply with the flight application information stored on the storage (Suzuki: The authentication accepting means 32 accepts the input identification information from the safety management device 2, and forwards the information to the route authentication means 33. Based on the input identification information, the route authentication means 33 derives the registered route information [i.e., stored flight application information] from the route information storage unit 31 to perform a route authentication process (enabled/disabled authentication) for an autonomous flight.  Fig. 3 and ¶ [0050]).
The rationale and motivation for adding this teaching of Suzuki is the same as the rationale and motivation for Claim 15.  

Regarding claim 17, Hong ‘211-Hong ‘638-Suzuki discloses on the features with respect to claim 16 as outlined above.
Suzuki further teaches:
further comprising an output part configured to output permit information to permit the flight of the flight device due to a success of authentication to the flight device (Suzuki: the identification information about the operator is read from the authentication device 10 by the portable terminal including an IC and an IC reader for non-contact communication, and an application for flight permission for the flying object 1 is made from this portable terminal to the authentication server 11. Thus, the identification information about the operator and flight permission information (the result of flight enabled/disabled authentication) can be acquired in association with each other. These identification information and permission information can be inputted from the IC of the portable terminal or the like via the authentication accepting means 22. This allows control over the flight enabled/disabled state of the flying object 1 to be performed with two-step authentication by using the identification information about the operator and the flight permission information.  Figs. 1, 3 and ¶ [0043]).
The rationale and motivation for adding this teaching of Suzuki is the same as the rationale and motivation for Claim 15.  

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hong ‘211-Hong ‘638 in view of Ricci (US Patent Application Publication, 2018/0047295, hereinafter, “Ricci”).
Regarding claim 6, Hong ‘211-Hong ‘638 discloses on the features with respect to claim 1 as outlined above.
Hong ‘211-Hong ‘638 does not explicitly teach:
transmitting, by the operation management device, the subscriber identification information to a charging management apparatus in order to charge the subscriber having the subscriber identification information received from the communication terminal for the flight of the flight device. 
However, in the same field of endeavor, Ricci teaches:
transmitting, by the operation management device, the subscriber identification information to a charging management apparatus in order to charge the subscriber having the subscriber identification information received from the communication terminal for the flight of the flight device (Ricci: The Mobile telephone provider (G-X) [i.e., the operation management device] then forwards, in turn, the same request (FIG. 4/402) to the central control system [i.e., charging management apparatus] (FIG. 4/403) ... Once verified the feasibility of the mission, the centralized control system (E0) approves the mission and communicates it to the mobile telephone provider (G-X). The mobile telephone provider (G-X) at this point determines, after verification on the Billing DB (FIG. 4/406), the cost of having to charge to the transportation provider (U-X) and processes the script (FIG. 4/407).  Fig. 4 and ¶ [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong ‘211-Hong ‘638 to include the features as taught by Ricci above in order to create a guidance system that manages vehicles even in adverse environmental conditions. (Ricci, ¶ [0012]).

Regarding claim 8, Hong ‘211-Hong ‘638 discloses on the features with respect to claim 1 as outlined above.
Hong ‘211-Hong ‘638 does not explicitly teach:
wherein a plurality of flight devices are provided, wherein, in the step of acquiring the position information, the operation management device acquires the position information, representing the position of each of the plurality of flight devices, from each of the plurality of flight devices in connection with the subscriber identification information, and wherein, in the step of acquiring the flight-device identification information, the operation management device acquires the flight-device identification information for each of the plurality of flight devices in connection with the subscriber identification information. 
However, in the same field of endeavor, Ricci teaches:
wherein a plurality of flight devices are provided, wherein, in the step of acquiring the position information, the operation management device acquires the position information, representing the position of each of the plurality of flight devices, from each of the plurality of flight devices in connection with the subscriber identification information, and wherein, in the step of acquiring the flight-device identification information, the operation management device acquires the flight-device identification information for each of the plurality of flight devices in connection with the subscriber identification information (Ricci: In this case the same SIM cards are acting as a transponder/channel of communication between the SAPR and the mobile telephone provider. Therefore it is reconfirmed the importance of having a SIM card mounted on each drone and in any case, even in the absence of the same SIM, to have an hardware of cellular origin, that can be tracked, by making a cross reference with the other codes available on board, in this case, IMEI or MAC number. Therefore, the system is suitable to handle Fleets of drones [i.e., claimed plurality of flight devices] that can be programmed to perform various tasks in particular the collection and delivery of goods such as small parcels, packages, envelopes, small objects.  ¶ [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hong ‘211-Hong ‘638 to include the features as taught by Ricci above in order to create a guidance system that manages vehicles even in adverse environmental conditions. (Ricci, ¶ [0012]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hong ‘211-Hong ‘638-Suzuki in view of Henry et.al. (US Patent Application Publication, 2017/0024746, hereinafter, “Henry”).
Regarding claim 14, Hong ‘211-Hong ‘638-Suzuki discloses on the features with respect to claim 3 as outlined above.
Hong ‘211-Hong ‘638-Suzuki does not explicitly teach:
transmitting, by the operation management device, an authentication result to the communication terminal over the mobile telephone line. 
However, in the same field of endeavor, Henry teaches:
transmitting, by the operation management device, an authentication result to the communication terminal over the mobile telephone line (Henry: The application running on the mobile device may have a number of modes. These include: ... b) In inquiry mode, the application will send the location of the device (based on Global Positioning System (GPS) or other means) to the server which will determine whether the operator and his or her UAVs have the required registrations and licenses [i.e., authentication result] to operate at that location and time (and may also provide warnings about other restrictions on flying UAVs at or near the location of the operator).  Figs. 3, 4 and ¶ [0023-0025]).
Hong ‘211-Hong ‘638-Suzuki to include the features as taught by Henry above in order to allow operators to determine if their “paperwork” is in order to fly from a given location. (Henry, ¶ [0012]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416